Exhibit 2.4 Unaudited Interim Condensed Consolidated Financial Statements of For the three-month periods ended June 30, 2014 and 2013 CERES GLOBAL AG CORP. Table of Contents June 30, 2014 Page Interim Condensed Consolidated Balance Sheets 1 Interim Condensed Consolidated Statements of Comprehensive Loss 2 Interim Condensed Consolidated Statements of Cash Flows 3 Interim Condensed Consolidated Statements of Changes in Shareholders’ Equity 4 Notes to the Interim Condensed Consolidated Financial Statements 5 – 24 CERES GLOBAL AG CORP. Consolidated Balance Sheets (Unaudited) Note June 30, 2014 March 31, 2014 ASSETS Current Cash $ $ Portfolio investments, at fair value 4 Due from Brokers 5 Derivatives 12(a) Accounts receivable, trade Inventories, grains GST - HST recoverable Income taxes recoverable Assets held for sale 6 Prepaid expenses and sundry assets Current assets Investments in associates Intangible assets Investment property 7 Property, plant and equipment 8 Non-current assets TOTAL ASSETS $ $ LIABILITIES Current Bank indebtedness 9 $ $ Term loan 10 - Accounts payable and accrued liabilities Repurchase obligations 11 - Derivatives 12(a) Provision for future payments to Front Street Capital 15 Current liabilities Non-current liability, deferred income taxes TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common shares 13(e) Deferred share units 14 Contributed surplus Currency translation account Deficit ) ) TOTAL SHAREHOLDERS' EQUITY CONTINGENT LIABILITY 18 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. ON BEHALF OF THE BOARD "James Vanasek" Director "Doug Speers" Director 1 CERES GLOBAL AG CORP. Interim Condensed Consolidated Statements of Comprehensive Loss For the three-month periods ended June 30 (Unaudited) Note REVENUES $ $ Cost of sales ) ) GROSS PROFIT (LOSS) ) General and administrative expenses ) ) LOSS FROM OPERATIONS ) ) Finance (loss) income 12(b) ) Finance expenses ) ) LOSS BEFORE INCOME TAXES AND THE UNDERNOTED ITEM ) ) Income taxes LOSS BEFORE THE UNDERNOTED ITEM ) ) Share of net income in investments in associates NET LOSS FOR THE PERIOD ) ) Other comprehensive (loss) gain for the period (Loss) gain on translation of foreign currency accounts of foreign operations ) TOTAL COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) WEIGHTED-AVERAGE NUMBER OF SHARES FOR THE PERIOD LOSS PER SHARE Basic $ ) $ ) Diluted $ ) $ ) Supplemental disclosure of selected information: Depreciation included in Cost of sales $ $ Depreciation included in General and administrative expenses $ $ Amortization of financing costs included in Finance expenses $ $ Personnel costs included in Cost of sales $ $ Personnel costs included in General and administrative expenses $ $ The accompanying notes are an integral part of these financial statements. 2 CERES GLOBAL AG CORP. Interim Condensed Consolidated Statements of Cash Flows For the three-month periods ended June 30 (Unaudited) Note CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) Adjustments for: Depreciation of property, plant and equipment Unrealized increase in fair value of investments 12(b) - ) Finance expenses Income taxes Deferred share units issued to Directors and fair value adjustment 14 - Share of net income in investments in associates ) Changes in non-cash working capital accounts 17 Interest paid ) ) Income taxes paid - - Cash flow provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from disposition of assets held for sale - Dividend received from associate - Acquisition of, and costs capitalized on, investment property 7 ) ) Acquisition of property, plant and equipment 8 ) ) Cash flow provided by (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net repayment of bank indebtedness ) ) Proceeds from term loan - Net repayment of repurchase obligations ) ) Financing costs paid ) - Deferred share units redeemed ) - Cash flow used in provided by financing activities ) ) Foreign exchange cash flow adjustment on accounts denominated in a foreign currency ) Increase (decrease) in cash for the period ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these financial statements 3 CERES GLOBAL AG CORP. Interim Condensed Consolidated Statements of Changes in Shareholders' Equity For the three-month periods ended June 30 (Unaudited) Note Common shares Warrants Deferred share units Contributed surplus Currency translation account Deficit Total Balances, April 1, 2014 $ $
